--------------------------------------------------------------------------------

[plurislogo.jpg]

MANAGEMENT CONSULTING SERVICES AGREEMENT

THIS MANAGEMENT CONSULTING SERVICES AGREEMENT is made and dated for reference
effective as at July 1, 2007 (the “Effective Date”).

AMONG:

PLURIS ENERGY GROUP INC., a company incorporated under the laws of the State of
Nevada, U.S.A., and having an executive office and an address for notice and
delivery located at 10777 Westheimer, Suite 1100, Houston, Texas, USA, 77042

(the “Company”)

AND:

PLURIS ENERGY GROUP INC., a company incorporated under the laws of the British
Virgin Islands, and also having an executive office and an address for notice
and delivery located at 10777 Westheimer, Suite 1100, Houston, Texas, USA, 77042

(the “Subsidiary Company”, and together with the Company, the “Companies”)

AND:

JOSE BERESKYJ, having an address for notice and delivery located at Aristobulo
del Valle # 667 Martinez, Buenos Aires 1640, Argentina.

(the “Consultant”)

--------------------------------------------------------------------------------

- 2 -

WHEREAS:

A. The Company is incorporated under the laws of the State of Nevada, U.S.A.,
has a class of securities registered with the United States Securities and
Exchange Commission and has its common shares (the “Common Shares”) listed for
trading on the NASD Over-The-Counter Bulletin Board;

B. The Subsidiary Company is a subsidiary of the Company and is incorporated
under the laws of the British Virgin Islands;

C. The Company, the Subsidiary Company, and the Consultant wish to enter into a
Management Consulting Services Agreement pursuant to which the Consultant will
render services to the Company and to the Subsidiary Company upon certain terms
and conditions as set out herein; and

NOW THEREFORE, in consideration of the mutual covenants and provisos herein
contained, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following words
and phrases will have the following meanings:

  (a)

“Agreement” means this Management Consulting Services Agreement as from time to
time supplemented or amended by one or more agreements entered into pursuant to
the applicable provisions hereof, together with any Schedules attached hereto;

          (b)

“Additional Bonuses” has the meaning ascribed to it in Section 4.4 of this
Agreement;

          (c)

“Board of Directors” means the Board of Directors of each or either of the
Company and the Subsidiary Company as duly constituted from time to time;

          (d)

“Business” means oil and gas development and production;

          (e)

“business day” means any day during which Canadian Chartered Banks are open for
business in the City of Vancouver, Province of British Columbia;

          (f)

“Change in Control” means, in relation to Section 4.10 herein, the occurrence of
any of the following events:

          (i)

the acquisition, whether direct or indirect, of voting shares of the Company in
excess of 30% of the issued and outstanding voting shares of the Company by a
person or group of persons acting in concert, other than through any
compensation or incentive based plan adopted by the Company and other than by
persons who are, or who are controlled by, the existing shareholders of the
Company;


--------------------------------------------------------------------------------

- 3 -

  (ii)

any change or changes in the composition of the Board of Directors of the
Company from the Effective Date such that less than a majority of the Board of
Directors continues to consist of Directors who are continuing Directors (each a
“Continuing Director”). In this regard Continuing Director means an individual
who is a member of the Board of Directors as of the Effective Date, or who
becomes a member of the Board of Directors subsequent to the Effective Date with
the approval of a majority of the Directors who were Continuing Directors as of
the Effective Date;

          (iii)

a merger of the voting shares of the Company where the voting shares of the
resulting merged company are owned or controlled by shareholders of whom more
than 30% are not the same as the shareholders of the Company immediately prior
to the merger; or

          (iv)

a sale by the Company of substantially all of the assets of the Company to an
entity that is not controlled by either the shareholders of the Company or by
the Company;

          (g)

“Gross Market Capital Increase” means the number of shares issued and
outstanding multiplied by the market price on any given date less the number of
shares issued and outstanding multiplied by the market capital price on any
given date;

          (h)

“Option” means stock options to purchase Common Shares;

          (i)

“Other Success Based Fees” has the meaning ascribed to it in Section 4.5 of this
Agreement;

          (j)

“Parties” or “Party” means, individually and collectively, the Company, the
Subsidiary Company, and/or the Consultant hereto, as the context so requires,
together with each of their respective successors and permitted assigns as the
context so requires;

          (k)

“Regulatory Approval” means the acceptance for filing, if required, of the
transactions contemplated by this Agreement by the Regulatory Authorities;

          (l)

“Regulatory Authorities” and “Regulatory Authority” means, either singularly or
collectively as the context so requires, such regulatory agencies that have
jurisdiction over the affairs of either of the Company, the Subsidiary Company.
and/or the Consultant and including, without limitation, and where applicable,
the British Columbia Securities Commission, the United States Securities and
Exchange Commission, NASD and all regulatory authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated by this Agreement;

          (m)

“Stock Appreciation Rights” has the meaning ascribed in the Company’s Equity
Incentive Plan.


--------------------------------------------------------------------------------

- 4 -

1.2 Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

  (a)

the words “herein”, “hereof’ and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;

        (b)

any reference to an entity will include and will be deemed to be a reference to
any entity that is a permitted successor to such entity;

        (c)

words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa; and

        (d)

the headings appearing in this Agreement have been inserted for convenience of
reference only and in no way define, limit, or enlarge the scope or meaning of
the provisions of this Agreement.

ARTICLE 2
FORMER AGREEMENT AND
GENERAL SERVICES AND DUTIES OF THE CONSULTANT

2.1 General Services. During the continuance of this Agreement the Companies
hereby agree to retain the Consultant to provide the services as the Senior Vice
President, Exploration & Development – South America of each of the Companies.
The Consultant hereby agrees to be subject to the direction and supervision of,
and to have the authority as is delegated to the Consultant by, the Board of
Directors of the Company consistent with such positions, and the Consultant also
agrees to provide such related services as the Board of Directors will
reasonably assign to the Consultant from time to time and as may be necessary
for the ongoing maintenance and development of the Companies’ various Business
interests during the continuance of this Agreement (collectively, the “General
Services”).

2.2 Time Provision of General Services. The Parties expressly acknowledge and
agree that the Consultant will commit and provide to the Companies the General
Services on a reasonably full-time basis during the continuance of this
Agreement and in consideration for the provision of the General Services, the
Company agrees to pay and provide to the order and direction of the Consultant
each of the proposed Fees, Bonuses, Additional Bonuses, Success Based Fees,
Royalties, Expenses, applicable payment reimbursements, Options, Vacation pay,
Benefits and Severance Package in accordance with Article 3 and Article 4
herein.

2.3 Additional duties respecting the General Services. Without in any way
limiting the generality of the General Services as set forth in Section 2.1
herein, the Parties further acknowledge and agree that Consultant will, during
the continuance of this Agreement:

  (a)

devote the required amounts of consulting time to the provision of the General
Services as may be determined and required by the Board of Directors;

        (b)

perform the General Services faithfully, diligently, to the best of the its
abilities and in the best interests of the Companies; and


--------------------------------------------------------------------------------

- 5 -

  (c)

at all times prioritize its consulting time for the Companies in accordance with
this Section 2.3.

2.4 Adherence to rules and policies of the Companies. The Consultant and agrees
to abide by the reasonable rules, regulations, instructions, personnel practices
and policies of the Companies and any changes thereto which may be adopted from
time to time as such rules, regulations, instructions, personnel practices and
policies may be reasonably applied to the Consultant as the President and Chief
Operating Officer of each of the Companies.

2.5 Allocation of Time. The Consultant and the Companies hereby agree that the
Consultant will divide his time to the Company and the Subsidiary Company on an
equal basis.

2.6 Variation of Allocation. The Parties acknowledge and agree that in the event
that the Subsidiary Company becomes a public company, the Consultant will vary
the allocation of consulting time so that he will devote 90% of his time to the
Subsidiary Company and 10% of his time to the Company.

ARTICLE 3
EFFECTIVENESS, TERMINATION AND SEVERANCE

3.1 Effectiveness of the Agreement. This Agreement commences on the Effective
Date but is subject at all times to the Companies’ prior receipt, if required,
of Regulatory Approval from each of the Regulatory Authorities to the terms and
conditions of and the transactions contemplated by this Agreement.

3.2 Termination without cause by the Companies. Notwithstanding any other
provision herein, the Companies may terminate this Agreement without cause at
any time after the Effective Date upon their delivery to the Consultant of prior
written notice of their intention to do so (the “Notice of Termination”) at
least 30 calendar days prior to the effective date of any such termination (the
“Effective Termination Date”).

3.3 Ongoing Obligations of Consultant. If the Companies terminate this Agreement
pursuant to Section 3.2 above, the Consultant’s ongoing obligation to provide
the General Services will continue only until the Effective Termination Date and
the Companies will continue to pay to the Consultant all amounts otherwise
payable to the Consultant under Article 4 herein until the Effective Termination
Date (including, but without limiting any of the amounts payable under Article 4
herein, a pro rata portion of any Fees, bonuses, Vacation pay and Benefits).

3.4 Severance Package. If this Agreement is terminated pursuant to Section 3.2
above, the Companies will pay to the Consultant, in addition to all of the
amounts otherwise due and payable to the Consultant under Article 4 herein, the
following amounts in the following manner, subject at all times to the
Consultant’s ongoing compliance with the its obligations under Article 5 herein:

  (a)

an additional severance payment equating to an aggregate of 6 months of the
monthly Fee then payable by the Companies to the Consultant on the Effective
Termination Date, payable within 10 business days of the Effective Termination
Date;


--------------------------------------------------------------------------------

- 6 -

  (b)

any Expense payment reimbursements which would then be due and owing by the
Companies to the Consultant to the date of the Effective Termination Date; and,
subject to the Consultant’s prior compliance with the provisions of Section 4.7
herein, payable within 10 business days of the Effective Termination Date;

        (c)

any Vacation pay which would then be due and owing by the Companies to the
Consultant to the date of the Effective Termination Date; and payable within 10
business days of the Effective Termination Date;

        (d)

confirmation that all of the Consultant’s then issued and outstanding and vested
Options in and to the Companies as at the Effective Termination Date are
exercisable for a period of three months from the Effective Termination Date;
and

        (e)

confirmation that all of the Consultant’s then Benefits and Insurance coverage
pursuant to Sections 4.9 and 6.2 would be extended to the Consultant for a
period ending six months from the Effective Termination Date;

with the aggregate of each such obligation of the Companies to the Consultant
under each of Section 3.4(a), (b), (c), (d), and (d) herein being herein
collectively referred to as the “Severance Package”.

3.5 Termination without cause by the Consultant. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by the Consultant
without cause at any time after the Effective Date and during the continuance of
this Agreement upon the Consultant’s delivery to the Companies of prior written
notice of its intention to do so at least 30 calendar days prior to the
effective date of any such termination (herein also the “Effective Termination
Date”).

  (a)

all of the amounts due and payable to the Consultant by the Companies pursuant
to Article 4 herein until the Effective Termination Date.

3.6 Termination for cause by any Party. Notwithstanding any other provision of
this Agreement, this Agreement may be terminated by any Party hereto at any time
upon written notice to the other Parties of such Party’s intention to do so at
least 30 calendar days prior to the effective date of any such termination
(herein also the “Effective Termination Date”), and damages sought, if:

  (a)

the defaulting Party fails to cure a material breach of any provision of this
Agreement within 30 calendar days from its receipt of written notice from said
Party (unless such material breach cannot be reasonably cured within said 30
calendar days and the defaulting Party is actively pursuing to sure said
material breach);

        (b)

the defaulting Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 30 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 30 calendar days and the defaulting Party is
actively pursuing to cure said willful non-compliance);

        (c)

the defaulting Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or


--------------------------------------------------------------------------------

- 7 -

  (d)

the defaulting Party becomes adjudged bankrupt or a petition for reorganization
or arrangement under any law relating to bankruptcy, and where any such
involuntary petition is not dismissed within 30 calendar days.

In this regard, and in the event that either of the Companies terminates this
Agreement at any time for cause by providing 30 calendar days’ prior written
notice to the Consultant with respect to either of Section 3.4(a) or 3.4(b) only
herein, the Company will pay to the Consultant all of the amounts otherwise due
or payable to the Consultant by the Company pursuant to Article 4 herein until
the Effective Termination Date (the “Advance”); and which Advance may then be
utilized by the Consultant to either cure or correct any material breach or
willful non-compliance consequent thereon; failing which the Company may then
offset or claim any such Advance as against any other amounts which may then be
due and owing by the Company to the Consultant under the terms and conditions of
this Agreement.

     In this regard, and in the event that the Consultant terminates this
Agreement at any time for cause by providing 30 calendar days’ prior written
notice to the Company with respect to either of Section 3.4(a)or (b) only
herein, the Company will also pay to the Consultant all of the amounts otherwise
due or payable to the Consultant by the Company pursuant to Article 4 herein
until the Effective Termination Date as an Advance. In addition, and should it
then be either agreed by the Company or determined by a court of competent
jurisdiction that the Consultant had, in fact, appropriately terminated this
Agreement for cause, the Company will then be obligated to provide and pay to
the Consultant all of the amounts which comprise the Severance Package in the
manner as set forth in Section 3.2 herein.

3.7 Disability or death and Advance. Notwithstanding any other provision of this
Agreement, this Agreement may be terminated at any time by any Party within 30
calendar days after the death or disability of the Consultant, as a without
fault termination (the resulting effective date of any such termination being
herein also the “Effective Termination Date”). For the purposes of this
Agreement the term “disability” will mean the Consultant will have been unable
to provide the General Services contemplated under this Agreement for a period
of 180 calendar days, whether or not consecutive, during any 360 calendar day
period, due to a physical or mental disability. A determination of disability
will be made by a physician satisfactory to both the Consultant and the Company;
provided that if the Consultant and the Company do not agree on a physician, the
Consultant and the Company will each select a physician and these two together
will select a third physician whose determination as to disability will be
binding on all Parties. In the event that the Consultant’s employment is
terminated by death or because of disability pursuant to this Agreement, the
Company will pay to the estate of the Consultant or to the Consultant, as the
case may be:

  (a)

all amounts to which the Consultant would otherwise be entitled under Article 4
herein until the Effective Termination Date, and

        (b)

the payments and benefits referred to in Sections 3.4(a) hereof.

3.8 Effect of termination. Terms of this Agreement relating to accounting,
payments, confidentiality non-compete, accountability for damages or claims, and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business of the
Companies will survive the termination of this Agreement, and any matter of
interpretation thereto will be given a wide latitude in this regard. In
addition, and without

--------------------------------------------------------------------------------

- 8 -

limiting the foregoing, each of Sections 3.2, 3.5, 3.6, and 3.7 herein will
survive the termination of this Agreement.

ARTICLE 4
GENERAL SERVICES COMPENSATION OF THE CONSULTANT

4.1 Fees. It is hereby acknowledged and agreed that the Consultant will render
the General Services during the continuance of this Agreement and will thus be
compensated by the Company and the Subsidiary Company from the effective date of
this Agreement to the termination of the same as follows:.

  (a)

by way of a signing bonus accrued on the accounting records of the Company in
the amount of $20,000 in recognition of extraordinary services performed by the
Consultant prior to the Effective date of this agreement, payable to the
Consultant by the direction of the Board of Directors at its sole and absolute
discretion;

            (b)

by way of an additional signing bonus of 100,000 unrestricted shares of the
Company in recognition of extraordinary services performed by the Consultant
prior to the Effective date of this agreement;

            (c)

by way of the payment by the Company to the Consultant, or to the further order
or direction of the Consultant as the Consultant may determine, in the
Consultant’s sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fee $10,000 (the “Fees”) all such Fees will
be due and payable by the Company to the Consultant, or to the further order or
direction of the Consultant, and advise the Company of prior to any such fee
payment, on the final business day of the month of the monthly period of service
during the continuance of this Agreement; provided, however, that it is hereby
acknowledged and agreed that only $4,000 of the Fee will actually be paid by the
Company to the order or direction of the Consultant on a monthly basis from the
Effective Date hereof, with the balance of each monthly Fee being accrued,
without interest. In the event that the Subsidiary Company becomes a public
company and acquires the assets of the Company then all obligations of the
Company pursuant to this Article will be assumed by the Subsidiary Company;

            (d)

an annual minimum earn-in award as follows:

            (i)

Year 1

            A.

250,000 Stock Appreciation Rights with an exercise price equal to the closing
price of the Common Shares on the date of grant;

            B.

250,000 Options with an exercise price equal to the closing price of the Common
Shares on the date of grant;

            (ii)

Year 2

            A.

325,000 Stock Appreciation Rights with an exercise price equal to the closing
price of the Common Shares on the date of grant;


--------------------------------------------------------------------------------

- 9 -

  B.

325,000 Options with an exercise price equal to the closing price of the Common
Shares on the date of grant;

          (iii)

Year 3

          A.

425,000 Stock Appreciation Rights with an exercise price equal to the closing
price of the Common Shares on the date of grant;

          B.

425,000 options with an exercise price equal to the closing price of the Common
Shares on the date of grant;

          (iv)

Year 4

          A.

550,000 Stock Appreciation Rights with an exercise price equal to the closing
price of the Common Shares on the date of grant;

          B.

550,000 Options with an exercise price equal to the closing price of the Common
Shares on the date of grant;

          (v)

Year 5

          A.

675,000 Stock Appreciation Rights with an exercise price equal to the closing
price of the Common Shares on the date of grant;

          B.

675,000 Options with an exercise price equal to the closing price of the Common
Shares on the date of grant

         

(collectively, the “Equity Awards”).

4.2 Increase in the Fees. It is hereby acknowledged and agreed that the Fees
will be reviewed and renegotiated at the request of any Party annually during
the continuance of this Agreement and, in the event that the Parties cannot
agree, then the Fees will be increased on the anniversary of the commencement of
the second year of this agreement by 12.5%, and thereafter on an annual basis by
a minimum of 5%.

4.3 Bonuses and Options The Company will pay to the Consultant, at the sole
discretion of the Board, such bonuses and will grant to the Consultant, when
available and subject to each of the rules and policies of the regulatory
authorities and applicable securities legislation and the terms and conditions
of the Company’s then existing compensation plan, Options. The amount and extent
of such bonus or grant of Options will be determined after taking into
consideration the Company’s and the Consultant’s performance, including without
limitation, increases in the price of the Common Shares, pre-tax profits,
earnings per share, and net income of either or both of the Companies.

--------------------------------------------------------------------------------

- 10 -

4.4 Additional Bonuses. The Company acknowledges that the Consultant’s efforts
have resulted in accessing the San Enrique Petrolera, SA (“SEPSA”) opportunity
brought to the Company by the Consultant, and shall therefore pay to the
Consultant upon capture and closure of SEPSA an additional

4.5 Other Success-Based Fees. It is hereby acknowledged and agreed that, on a
success-driven basis, in the event the Consultant’s or Company’s efforts result
in the completion of the Shares Purchase Agreement (the “SPA”) between San
Enrique Petrolera, SA and the Company, that SPA of which was entered into on
August 18, 2007, (the “Closing”), which was introduced to the Company by the
Consultant during the first year of the Consultants tenure with the Company
prior to the effective date of this Agreement, the Consultant shall receive an
amount of 0.5% of the final sales price of each such Closing (the “Closing
Bonus”). It is further agreed by the Company and the Consultant that the Company
and the Consultant reserve the right to effect payment of the Closing Bonus
through payments comprised of 50% cash and 50% in common shares of the Company.

4.6 Royalties; the Company and the Consultant agree that upon a said Closing,
the Company shall pay to the Consultant a Gross Overriding Royalty Interest (the
“GOR”) equal to one half of one percent (0.5%), and a further negotiated amount
to be determined by the Company and the Consultant at the time of said Closing,
that negotiated amount of which shall be determined through the economic
variables associated with the assets involved in said Closing, subject at all
times, however, of the prior approval of the Company’s Board of Directors. Gross
Overriding Royalties are to be calculated at the same basis as Argentine Federal
Royalties.

4.7 Reimbursement of Expenses. It is hereby also acknowledged and agreed that
the Consultant shall be reimbursed for all direct, pre-approved and reasonable
expenses actually and properly incurred by the Consultant for the benefit of the
Companies (collectively, the “Expenses”); and which Expenses, it is hereby
acknowledged and agreed, shall be payable by the Company to the order, direction
and account of the Consultant as the Consultant may designate in writing, from
time to time, in the Consultant’s sole and absolute discretion, as soon as
conveniently possible after the prior delivery by the Consultant to the Company
of written substantiation on account of each such reviewed pre-approved
reimbursable Expense.

Reviewed pre-approved expenses as defined within this Agreement include:

  1)

Daily Drafting Services: $ 100 per day for days that are required; Consultant
will estimate days needed per month based on specific project;

  2)

Daily Consulting Professional Services: $ 500 per day for pre-identified
projects, if required and mutually determined that extend beyond the agreed upon
maximum five (5) day period as detailed in section 1.2;

  3)

Scouting information data and reports;

  4)

Copying material and office supply and communications;

  5)

On international long-haul air travel of over six (6) hours, the Company will
pay a Business class seat or use its best efforts to procure it on behalf of the
Consultant..


--------------------------------------------------------------------------------

- 11 -

4.8 Paid Vacation. It is hereby also acknowledged and agreed that, during the
continuance of this Agreement, the Consultant will be entitled to three weeks
paid vacation (the “Vacation”) during each and every year during the continuance
of this Agreement. In this regard it is further understood hereby that the
Consultant’s entitlement to any such paid Vacation during any year (including
the initial year) during the continuance of this Agreement will be subject, at
all times, to the Consultant’s entitlement to only a pro rata portion of any
such paid Vacation time during any year and to the effective date upon which
this Agreement is terminated prior to the end of any such year for any reason
whatsoever.

4.9 Benefits. It is hereby acknowledged and agreed that, during the continuance
of this Agreement, the Consultant will be entitled to participate fully in each
of the Companies’ respective medical services plans and management and employee
benefits program(s) (collectively, the “Benefits”).

4.10 Change in Control In the event of a Change in Control, all Options and
Stock Appreciation Rights which have not yet vested will immediately vest and
become exercisable by the Consultant and the Consultant will be entitled to
receive, in addition to all other severance and compensation set out in Section
3.4 and Article 4 hereof, the following:

  (a)

an additional severance cash payment equating to an aggregate of 6 months of the
monthly fee then payable by the Companies to the Consultant on the Effective
Termination Date, payable within 10 business days of the Effective Termination
Date;

        (b)

an additional severance cash payment equating to the value of 1.25% of the Gross
Market Capital Increase in the Companies from 6 months prior to the Effective
Termination Date until the Effective Termination Date;

        (c)

confirmation that all of the Consultant’s then Benefits and insurance coverage
pursuant to Sections 4.9 and 6.2 would be extended to the Consultant for a
period ending six months from the Effective Termination Date.

4.11 Spin-Off Provision. The Company and the Subsidiary Company covenant and
agree that if the Subsidiary Company is spun-off by the Company to become a
separate company, then:

  (a)

the Company and Subsidiary Company will take all necessary steps to ensure that
the Subsidiary Company assumes all obligations under this Agreement, including
without limitation the obligation to pay the Fees and to issue the Equity Awards
from the date that the spin-off of the Subsidiary Company is consummated; and

        (b)

the Subsidiary Company will take all necessary steps to ensure that the
Consultant is issued such number of Options and Stock Appreciation Rights (on an
equivalent percentage basis) of the Subsidiary Company as the Consultant holds
on the date that the spin-off of the Subsidiary Company is consummated.


--------------------------------------------------------------------------------

- 12 -

ARTICLE 5
ADDITIONAL OBLIGATIONS OF THE CONSULTANT

5.1 Reporting. At such time or times as may be required by the Board of
Directors of each of the Companies, acting reasonably, the Consultant will
provide the Board of Directors with such information concerning the results of
the Consultant’s General Services and activities hereunder for the previous
month as the Board of Directors may reasonably require.

5.2 No conflict, no competition and non-circumvention. During the continuance of
this Agreement, the Consultant will not engage in any business or activity which
reasonably may detract from or conflict with the Consultant’s respective duties
and obligations to the Companies as set forth in this Agreement without the
prior written consent of the Board of Directors of the Companies. In addition,
during the continuance of this Agreement and for a period of at least 6 months
following the termination of this Agreement for any reason whatsoever the
Consultant will not engage in any business or activity whatsoever which
reasonably may be determined by the Board of Directors, in its sole and absolute
discretion, to compete with any portion of the Business interests as
contemplated hereby without the prior written consent of the Board of Directors.
Furthermore, the Consultant hereby acknowledges and agrees, for a period of at
least six months following the termination of this Agreement for any reason
whatsoever, not to initiate any contact or communication directly with either of
the Companies or any of their respective subsidiaries, as the case may be,
together with each of their respective directors, officers, representatives,
agents or employees, without the prior written consent of the Board of Directors
and, notwithstanding the generality of the foregoing, further acknowledges and
agrees, even with the prior written consent of the Board of Directors to such
contact or communication, to limit such contact or communication to discussions
outside the scope of any confidential information (as herein determined). For
the purposes of the foregoing the Consultant hereby recognizes and agrees that a
breach by the Consultant of any of the covenants herein contained would result
in irreparable harm and significant damage to the Companies that would not be
adequately compensated for by monetary award. Accordingly, the Consultant agrees
that, in the event of any such breach, in addition to being entitled as a matter
of right to apply to a Court of competent equitable jurisdiction for relief by
way of restraining order, injunction, decree or otherwise as may be appropriate
to ensure compliance with the provisions hereof, the Consultant will also be
liable to the Companies, as liquidated damages, for an amount equal to the
amount received and earned by the Consultant as a result of and with respect to
any such breach. The Parties hereby acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court will have authority to limit such restrictions, activities or periods
as the Court deems proper in the circumstances. In addition, the Parties further
acknowledge and agree that all restrictions or obligations in this Agreement are
necessary and fundamental to the protection of the Business interests and are
reasonable and valid, and all defenses to the strict enforcement thereof by the
Consultant are hereby waived.

5.3 Confidentiality. The Consultant will not, except as authorized or required
by the Consultant’s duties hereunder, reveal or divulge to any person or
companies any information concerning the organization, business, finances,
transactions or other affairs of the Companies or of any of the Companies’
respective subsidiaries which may come to the Consultant’s knowledge during the
continuance of this Agreement, and the Consultant will keep in complete secrecy
all confidential information entrusted to the Consultant and will not use or
attempt to use any such information in any manner which may injure or cause loss
either directly or indirectly to the Companies’ respective Business interests.
This restriction will continue to apply after the

--------------------------------------------------------------------------------

- 13 -

termination of this Agreement without limit in point of time but will cease to
apply to information or knowledge which may come into the public domain.

5.4 Compliance with applicable laws. The Consultant will comply with all
Canadian, U.S. and foreign laws, whether federal, provincial or state,
applicable to the Consultant’s duties hereunder and, in addition, hereby
represents and warrants that any information which the Consultant may provide to
any person or company hereunder will, to the best of the Consultant’s knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.

5.5 Opinions, reports and advice of the Consultant. The Consultant acknowledges
and agrees that all written and oral opinions, reports, advice and materials
provided by the Consultant to the Companies in connection with the Consultant’s
engagement hereunder are intended solely for the Companies’ benefit and for the
Companies’ uses only, and that any such written and oral opinions, reports,
advice and information are the exclusive property of the Companies. In this
regard the Consultant covenants and agrees that the Companies may utilize any
such opinion, report, advice and materials for any other purpose whatsoever and,
furthermore, may reproduce, disseminate, quote from and refer to, in whole or in
part, at any time and in any manner, any such opinion, report, advice and
materials in the Companies’ sole and absolute discretion. The Consultant further
covenants and agrees that no public references to the Consultant or disclosure
of the Consultant’s role in respect of the Companies may be made by the
Consultant without the prior written consent of the Board of Directors of the
Company in each specific instance and, furthermore, that any such written
opinions, reports, advice or materials will, unless otherwise required by the
Board of Directors, be provided by the Consultant to the Companies in a form and
with such substance as would be acceptable for filing with and approval by any
Regulatory Authority having jurisdiction over the affairs of the Company from
time to time.

5.6 Consultant’s business conduct. The Consultant warrants that the Consultant
will conduct the business and other activities in a manner which is lawful and
reputable and which brings good repute to the Companies, the Business interests
and the Consultant. In particular, and in this regard, the Consultant
specifically warrants to provide the General Services in a sound and
professional manner such that the same meets superior standards of performance
quality within the standards of the industry or as set by the specifications of
the Companies. In the event that either of the Companies has a reasonable
concern that the business as conducted by the Consultant is being conducted in a
way contrary to law or is reasonably likely to bring disrepute to the Business
interests or to the Companies’ or the Consultant’s reputation, the Companies may
require that the Consultant make such alterations in the Consultant’s business
conduct or structure, whether of management or Board representation or
Consultant or sub-licensee representation, as the Board of Directors may
reasonably require, in its sole and absolute discretion, failing which the
Company, in its sole and absolute discretion, may terminate this Agreement upon
30 calendar days’ prior written notice to the Consultant. In the event of any
debate or dispute as to the reasonableness of the Board of Directors of the
Company’s request or requirements, the judgment of the Board of Directors will
be deemed correct until such time as the matter has been determined by
arbitration in accordance with Error! Reference source not found. herein.

--------------------------------------------------------------------------------

- 14 -

ARTICLE 6
INDEMNIFICATION, INSURANCE AND LEGAL PROCEEDINGS

6.1 Indemnification. The Companies hereby agree to indemnify and save harmless
the Consultant and its employees (the “Indemnified Parties”) from and against
any and all losses, claims, actions, suits, proceedings, damages, liabilities or
expenses of whatever nature or kind and to the extent allowed by law and
including, without limitation, any investigation expenses incurred by the
Consultant, to which the Consultant may become subject by reason only of the
performance by the Consultant of the General Services under this Agreement;
provided, however, that this indemnity will only apply if the General Services
are performed faithfully, diligently, to the best of the Consultant’s abilities
and in the best interests of the Companies. This indemnity will not apply in
respect of the Consultant in the event and to the extent that a Court of
competent jurisdiction in a final judgment will determine that the Consultant
was grossly negligent or guilty of willful misconduct.

6.2 Insurance. During the continuance of this Agreement it is hereby
acknowledged and agreed that the Company will use its best efforts to seek and
obtain directors’ and officers’ liability insurance (the “Insurance”) for its
Board of Directors and Senior Officers which in no case will be less than the
insurance which a reasonable and prudent businessman carrying on a similar line
of business would acquire from time to time. In connection with the foregoing it
is hereby further acknowledged and agreed that any such Insurance will be placed
with a reputable and financially secure insurance carrier and will include the
Company as an additional insured and will provide primary coverage with respect
to the activities contemplated by this Agreement. Furthermore, it is also
intended that any such Insurance policy(ies) will include severability of
interest and cross-liability provisions and will provide that the policy(ies)
will not be canceled or materially altered except upon at least 30 calendar
days’ prior written notice to each of the relevant parties thereto.

6.3 No Indemnification. This indemnity will not apply in respect of an
Indemnified Party in the event and to the extent that a Court of competent
Jurisdiction in a final judgment will determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.

6.4 Claim of Indemnification. The Parties hereto agree to waive any right they
might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.

6.5 Notice of Claim. In case any action is brought against an Indemnified Party
in respect of which indemnity may be sought against either of the Parties
hereto, the Indemnified Party will give both Parties hereto prompt written
notice of any such action of which the Indemnified Party has knowledge and the
relevant Party will undertake the investigation and defense thereof on behalf of
the Indemnified Party, including the prompt employment of counsel acceptable to
the Indemnified Party affected and the relevant Party and the payment of all
expenses. Failure by the Indemnified Party to so notify will not relieve the
relevant Party of such relevant Party’s obligation of indemnification hereunder
unless (and only to the extent that) such failure results in a forfeiture by the
relevant Party of substantive rights or defenses.

6.6 Settlement. No admission of liability and no settlement of any action will
be made without the consent of each of the Parties hereto and the consent of the
Indemnified Party affected, such consent not to be unreasonable withheld.

--------------------------------------------------------------------------------

- 15 -

6.7 Legal Proceedings. Notwithstanding that the relevant Party will undertake
the investigation and defense of any action, an Indemnified Party will have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:

  (a)

such counsel has been authorized by the relevant Party;

        (b)

the relevant Party has not assumed the defense of the action within a reasonable
period of time after receiving notice of the action;

        (c)

the named parties to any such action include that any Party hereto and the
Indemnified Party will have been advised by counsel that there may be a conflict
of interest between any Party hereto and the Indemnified Party; or

        (d)

there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.

6.8 Contribution. If for any reason other than the gross negligence or bad faith
of the Indemnified Party being the primary cause of the loss claim, damage,
liability, cost or expense, the foregoing indemnification is unavailable to the
Indemnified Party or insufficient to hold them harmless, the relevant Party will
contribute to the amount paid or payable by the Indemnified Party as a result of
any and all such losses, claim, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the relevant
Party on the one hand and the Indemnified Party on the other, but also the
relative fault of relevant Party and the Indemnified Party and other equitable
considerations which may be relevant. Notwithstanding the foregoing, the
relevant Party will in any event contribute to the amount paid or payable by the
Indemnified Party, as a result of the loss, claim, damage, liability, cost or
expense (other than a loss, claim, damage, liability, cost or expenses, the
primary cause of which is the gross negligence or bad faith of the Indemnified
Party), any excess of such amount over the amount of the fees actually received
by the Indemnified Party hereunder.

ARTICLE 7
FORCE MAJEURE

7.1 Events. If either Party hereto is at any time either during this Agreement
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, walk-outs, labour shortages, power shortages,
fires, wars, acts of God, earthquakes, storms, floods, explosions, accidents,
protests or demonstrations by environmental lobbyists or native rights groups,
delays in transportation, breakdown of machinery, inability to obtain necessary
materials in the open market, unavailability of equipment, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the control of that Party, then the time limited for the
performance by that Party of its respective obligations hereunder will be
extended by a period of time equal in length to the period of each such
prevention or delay.

7.2 Notice. A Party will within three calendar days give notice to the other
Party of each event of force majeure under Section 7.1 herein, and upon
cessation of such event will furnish the other Party with notice of that event
together with particulars of the number of days by which the obligations of that
Party hereunder have been extended by virtue of such event of force majeure and
all preceding events of force majeure.

--------------------------------------------------------------------------------

- 16 -

ARTICLE 8
GENERAL PROVISIONS

8.1 Entire Agreement. This Agreement constitutes the entire agreement to date
between the Parties hereto and supersedes every previous agreement, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise, between the Parties with respect to the
subject matter of this Agreement and including, without limitation, the terms
and conditions of the Underlying Agreement.

8.2 No Assignment. This Agreement may not be assigned by any Party hereto except
with the prior written consent of the other Parties.

8.3 Notice. Each notice, demand or other communication required or permitted to
be given under this Agreement will be in writing and will be sent by prepaid
registered mail deposited in a recognized post office and addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified on the front page of this Agreement. The date of receipt of
such notice, demand or other communication will be the date of delivery thereof
if delivered, or, if given by registered mail as aforesaid, will be deemed
conclusively to be the third business day after the same will have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt will be the date on which the
notice, demand or other communication is actually received by the addressee. Any
Party may at any time and from time to time notify the other Parties in writing
of a change of address and the new address to which notice will be given to it
thereafter until further change.

8.4 Time of the Essence. Time will be of the essence of this Agreement.

8.5 Enurement. This Agreement will enure to the benefit of and will be binding
upon the Parties hereto and their respective heirs, executors, administrators
and assigns.

8.6 Currency. Unless otherwise stipulated, all payments required to be made
pursuant to the provisions of this Agreement and all money amount references
contained herein are in lawful currency of the United States.

8.7 Further Assurances. The Parties will from time to time after the execution
of this Agreement make, do, execute or cause or permit to be made, done or
executed, all such further and other acts, deeds, things, devices and assurances
in law whatsoever as may be required to carry out the true intention and to give
full force and effect to this Agreement.

8.8 Applicable Law. The situs of this Agreement is Vancouver, British Columbia,
and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
Province of British Columbia.

8.9 Severability and Construction. Each Article, section, paragraph, term and
provision of this Agreement, and any portion thereof, will be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to which any Party
hereto is a party, that ruling will not impair the operation of, or have any
other effect upon, such other portions of this

--------------------------------------------------------------------------------

- 17 -

Agreement as may remain otherwise intelligible (all of which will remain binding
on the Parties and continue to be given full force and effect as of the date
upon which the ruling becomes final).

8.10 Counterparts. This Agreement may be signed by the Parties hereto in as many
counterparts as may be necessary, and via facsimile if necessary, each of which
so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the Effective Date as set forth on the front
page of this Agreement.

No Partnership or Agency. The Parties have not created a partnership and nothing
contained in this Agreement will in any manner whatsoever constitute any Party
the partner, agent or legal representative of the other Parties, nor create any
fiduciary relationship between them for any purpose whatsoever.

8.11 Consents and Waivers. No consent or waiver expressed or implied by either
Party in respect of any breach or default by the other in the performance by
such other of its obligations hereunder will:

  (a)

be valid unless it is in writing and stated to be a consent or waiver pursuant
to this Section 0;

        (b)

be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;

        (c)

constitute a general waiver under this Agreement; or

        (d)

eliminate or modify the need for a specific consent or waiver pursuant to this
Section 0 in any other or subsequent instance.

     IN WITNESS WHEREOF the Parties hereto have hereunto set their respective
hands and seals as at the Effective Date as herein determined.

THE CORPORATE SEAL OF
PLURIS ENERGY GROUP INC., the
Company herein, was hereunto affixed in the
presence of:

/s/ Sacha Spindler
Authorized Signatory

JOSE BERESKYJ:

/s/ Jose Bereskyj
Jose Bereskyj

--------------------------------------------------------------------------------